 In the Matter of WESTERN ELECTRIC COMPANY, INC., EMPLOYERandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,AFL,PETITIONERCase No. 4-RC-403.-Decided July 15,1949DECISIONANDDIRECTION OF ELECTION.Upon a petition duly filed, a hearing was held before Ramey Dono-van, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearingare freefrom prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Members.Reynolds and Gray].Upon the entire record in this case the Board finds :1.The Employer is engagedin commercewithin the meaning of theNational Labor Relations Act.2.The Petitioner and Communications Workers of America, CIO,herein called the Intervenor, are labororganizationsclaiming to rep-resent employees of the Employer.3.A question affectingcommerce existsconcerning the representa-tion of employees of the Employer within themeaning ofSection 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit composed of all employeesat the Employer's Allentown 0 Pennsylvania, plant, including officeclerical employees as well as production and maintenance employees,,but excluding professional and confidential employees, guards, andsupervisors.'As an alternative, in the event that the Board should.1At the hearing the parties referred to the office clerical as salaried workers and to theproduction and maintenance as hourly paid workers;it is clear however that the designa-tions of office clerical and production and maintenance are appropriate. There arecertain clerks in the manufacturing building,who are clearly plant clericals,paid on anhourly basis,and their inclusion with the production and maintenance employees is notin dispute.These same employees were part of the production and maintenance unitfound appropriate by the Board in a prior decision.Matter of Western Electric Company;Inc., 76 N. L. R. B. 400.85 N. L. R. B., No. 41.227857820-50-vol. 85-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind a single over-all unit to be inappropriate, the Petitioner requeststhat elections be directed in two separate units, one consisting of theproduction and maintenance workers, and the other of office clericalemployees.The Intervenor agrees with the primary unit contentionof the Petitioner.The Employer asserts that all employees such asthe office clerical employees should be excluded from any unit of pro-duction and maintenance workers.The Employer's Allentown operations consist primarily of an officebuilding and a manufacturing building, adjacent to and connectedwith each other by ramps.The office building houses a majority ofthe office clerical employees.There is at the present time, however,insufficient space to accommodate all the employees who normallywould work in the office building and, as a result, a substantial numberof office clerical and other salaried employees are located in the manu-facturing building in space set apart for their use.Except for a fewemployees such as secretaries to factory department heads, the Em-ployer expects eventually to transfer the. office clerical employees nowin the manufacturing building to other permanent quarters. It isapparent that the office clerical employees working in the office buildingand those working in the manufacturing building constitute a singlegroup of office employees whose working conditions and interests areseparate and distinct from those of the production and maintenanceemployees.We have consistently held that office clerical employeesshould not properly be included in a production and maintenanceunit.'We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act : All production and maintenance employees,excluding all office clerical, professional, and confidential employees,cafeteria employees,3 guards, and supervisors as defined in the Act.5.The Employer sought to exclude from any unit of office andclerical employees 22 classificationsMich it asserts are confidentialand managerial.Examination of the record as to the duties of theseemployees reveals that the greater portion of these employees are noteither confidential or managerial and therefore would be included in aunit of office and clerical employees.We are administratively advisedthat the Petitioner does not possess sufficient representative interestwithin an office and clerical unit, embracing all those classificationswhich the present record indicates should be included, to justify pro-2Matter of Blue Star Airlines, Inc., 73 N. L.R. B. 663.Matter of Shell Oil Company,Inc.,72'N. L. R. B. 516.8The parties agree that the cafeteria employees are employees of an independent con-tractor and should be excluded. WESTERN ELECTRIC COMPANY, INC.229ceeding to a separate election in such a unit.Therefore we shall directan electiononly in the production and maintenance unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes. of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the directionand supervision of the Regional Director for, the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employ-ees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, but excluding those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, andalsoexcluding employees on strike who are not entitled to reinstate-ment,to determine whether they desire to be represented, for pur-posesof collective bargaining, by International Brotherhood of Elec-tricalWorkers, AFL, or by Communications Workers of America,CIO, or by neither.